Citation Nr: 1615227	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-06 808	)	DATE
	)
	)

THE ISSUES

1.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for skin cancer contains clear and unmistakable error (CUE).
 
2.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a disability manifested by joint stiffness contains CUE.
 
3.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a back disability contains CUE.
 
4.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a disability manifested by headaches contains CUE.
 
5.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD) contains CUE.
 
6.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a disability manifested by numbness in the hands and feet contains CUE.
 
7.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a respiratory disability contains CUE.
 
8.  Whether a May 9, 2007 Board decision to dismiss a claim for service connection for a disability manifested by sleeplessness contains CUE.
 
9.  Whether a May 9, 2007 Board decision to dismiss a claim for a total disability rating due to individual unemployability (TDIU) contains CUE.


REPRESENTATION

Moving party represented by:  Robert Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The moving party is a veteran with active duty service from January 1962 to March 1965.  This matter comes before the Board as an original action on the motion of the moving party to reverse or revise a Board decision promulgated on May 9, 2007.

In an October 2014 decision, the Board denied the moving party's motion for CUE in the May 2007 Board decision.  The moving party appealed this denial to the Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the Board's October 2014 decision and remanding the case.  The case has now returned to the Board for further action.




FINDING OF FACT

The May 9, 2007 Board decision was adequately supported by the evidence then of record, and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in May 2007, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for skin cancer.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).
 
2.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a disability manifested by joint stiffness.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
3.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a back disability.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
4.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a disability manifested by headaches.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
5.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a psychiatric disability other than PTSD.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
6.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a disability manifested by numbness in the hands and feet.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
7.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a respiratory disability.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
8.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied service connection for a disability manifested by sleeplessness. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.
 
9.  Clear and unmistakable error is not shown in the May 9, 2007 Board decision which denied a TDIU. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's CUE claim is not subject to the provisions of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  The moving party has been accorded sufficient opportunity to present his contentions and is represented by a private attorney.  There is no indication that the Veteran has further argument to present and the Board will proceed with a decision in this appeal.





 II. Motion for Revision of Board Decision based on CUE

 A. Law and Regulations

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

38 C.F.R. § 20.1403  codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as: 

(1) It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 

(2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(3) It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation. 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

B. Motion for Revision of 2007 Board Decision based on CUE

The moving party asserts that the May 9, 2007 Board decision committed CUE by dismissing the Veteran's claims for service connection for skin cancer, a disability manifested by joint stiffness, a back disability, a disability manifested by headaches, a psychiatric disability other than PTSD, a disability manifested by numbness in the hands and feet, a respiratory disability, a disability manifested by sleeplessness, and entitlement to a TDIU.  Specifically, the moving party argues that in 2007, the Board erred in accepting a February 2007 statement from the Veteran as a valid withdrawal request of all of the issues that were then on appeal.
A review of the record reflects that the moving party did not appeal the May 9, 2007 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a). There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

The May 2007 Board decision found that the Veteran submitted correspondence in which he expressed his desire to withdraw his appeal in March 2007.  The Board noted that the withdrawal of an appeal was deemed a withdrawal of the notice of disagreement and substantive appeal as to all issues to which the withdrawal applies, and a withdrawal submitted after transfer of the record to the Board becomes effective when received by the Board.  The Board also recognized that the Veteran subsequently wished to retract his statement withdrawing the appeal; however, the applicable regulations did not provide for the "undoing" of withdrawals.  The Board remarked that the Veteran's expressed desire to retract his withdrawal would not be considered a timely notice of disagreement with the original rating decision on appeal; as such, the claims could only be reopened and reconsidered if new and material evidence was presented with respect to each claim sought to be reopened.

The Board's analysis in the May 2007 decision focused primarily on three documents.

The first document is a February 3, 2007 letter from the RO informing the Veteran that his appeal had been certified to the Board and his records were being transferred to the Board. 

The second document is a letter date stamped as received by the Board on February 22, 2007, in which the Veteran begins by acknowledging the VA notification letter dated February 3, 2007.  The Veteran then states, "I wish to withdraw my letter of appeals dated February 3, 2007."  He signed the letter.  The Veteran sent another copy of the same letter along with a cover page marked, "See attached letter requesting the withdrawal of my appeal mailed 2-17-07"; this second copy is date stamped as received by the Board on March 22, 2007.

The third document is a letter date stamped as received by the Board on March 29, 2007, which reads, "In reference to my statement asking the Board to withdraw my appeal.  I was confused and acting on bad advice that had been given to me by various organizations.  I am requesting that the Board go forward and make a decision on my appeal as expeditiously as practicable.  Thank you."

In March 2011, the Board received the moving party's motion for revision or reversal of the May 2007 Board decision.  The moving party contends that the Veteran's original withdrawal request failed to provide the necessary level of specificity required by 38 C.F.R. § 20.204(b), and as such, it was error for the Board to dismiss the claims on appeal as withdrawn. 
At the time of the May 2007 Board decision, 38 C.F.R. § 20.204  read in pertinent part:

(b) Filing-(1) Form and content.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.

(3) When effective. Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§20.1100(a) of this part) will not be effective.

(c) Effect of filing.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filled, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204  (2006).

Here, the February 2007 letter from the Veteran includes his name, file number, and a statement that his appeals were withdrawn.  The Board acknowledges that there were multiple issues on appeal and the Veteran did not use the exact words "withdrawn in its entirety."  However, his intention to the withdraw the entire appeal is explicit and unambiguous in accordance with the Court's decision in DeLisio v. Shinseki, 25 Vet.App. 47 (2011) ("withdrawal of a claim . . . must be explicit, unambiguous, and done with a full understanding of the consequences.") (citing to Hanson v. Brown, 9 Vet.App. 29, 32 (1996).  As noted above, in his February 22, 2007 letter, the Veteran wrote, "I wish to withdraw my letter of appeals dated February 3, 2007."  The February 3, 2007 letter referenced by the Veteran is the notice letter from the agency of original jurisdiction (AOJ) informing the Veteran that his appeal had been certified to the Board.  The Veteran explicitly stated that he wished to withdraw his "appeals," utilizing the plural as opposed to the singular and indicating he was aware his appeal was comprised of multiple claims and he wished to withdraw them all.  This finding is further supported by the Veteran's subsequent resubmission of the same letter in March 2007 with a note again indicating that he desired a withdrawal.  Furthermore, as of the date of the withdrawal, February 22, 2007, the Veteran did not have any other claims currently in appeals status or otherwise pending before VA.  Thus, his statement in February 2007 that he wished to withdraw his "appeals" unambiguously refers to all of his claims and the Board did not commit CUE in its May 2007 decision by finding the February 2, 2007 letter was a withdrawal of the appeal in its entirety.  

The Veteran also contends that his February 22, 2007 withdrawal was made without a full understanding of the consequences.  On March 29, 2007, the Board received a letter from the Veteran asking to retract the withdrawal of his claims noting that, "I was confused and acting on bad advice that had been given to me by various organizations."  The May 2007 Board decision noted this correspondence, but observed that the February 2007 withdrawal of the entire appeal became effective as of the date it was received by the Board.  38 C.F.R. § 20.204(b)(3) (2006).  The Board also noted that it was bound by regulation, even if a veteran expresses a desire to change his mind about a withdrawal.  Although the Veteran appears to contend in the March 2007 correspondence that the withdrawal of his full appeal was in error, he has not provided any evidence in support of this allegation other than the vague statement that he was "acting on bad advice...by various organizations."  The Veteran was represented by a single Veterans Service Organization at the time he withdrew his claims, the Disabled American Veterans (DAV), and he has never provided any details as to what advice or organizations he was referring to in his March 2007 letter.  In any event, he was informed of his options for continuing his appeal in the April 2006 supplemental statement of the case (SSOC) and in the February 3, 2007 notification letter informing him the case had been certified to the Board.  It was after receipt of the February 3, 2007 letter that he expressed a desire to withdraw his full appeal, a desire that was reiterated a month later on March 22, 2007, when he resubmitted the withdrawal.  Thus, the May 2007 Board did not commit CUE in accepting the Veteran's withdrawal and thereby finding it was made with full understanding of the consequences.

It is clear that the Veteran's February 22, 2007 correspondence met the requirements of 38 C.F.R. § 20.204(b), to include the condition that it must specify that the appeal is withdrawn in its entirety.  The Veteran's withdrawal was also "explicit, unambiguous, and done with a full understanding of the consequences" in accordance with DeLisio v. Shinseki, 25 Vet.App. 47 (2011).  To the extent that the Veteran may have changed his mind about the withdrawal of his entire appeal, there is no reference to any statute or regulation authorizing a "withdrawal of a withdrawal."  Therefore, the May 2007 Board properly considered the February 2007 letter from the Veteran as a withdrawal of all of the issues then on appeal.  

The May 2007 Board also considered the possibility that the Veteran's subsequent March 2007 "withdrawal of the withdrawal" could be considered a new Notice of Disagreement; however, in accordance with 38 C.F.R. § 20.302(a), it would not be timely.  In so stating, the Board properly considered 38 C.F.R. § 20.204(c).  As such, the regulation in question was properly applied; the Board does not find any evidence that the 2007 Board decision made any error-let alone that any such an error would have manifestly changed the outcome of the issue. 

In conclusion, the moving party has not identified any specific finding or conclusion in the May 2007 Board decision which was undebatably erroneous. Moreover, the record does not reveal any kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To the extent the moving party asserts that the February 2007 letter lacked the specificity to constitute a withdrawal, that assertion is simply a disagreement with the factual determination that the Board reached and with how the Board weighed the evidence in its May 2007 decision.  Disagreement as to how the facts were evaluated by the Board cannot constitute CUE in a Board decision.  38 C.F.R. § 20.1403(d);  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996). 

For these reasons, the Board's May 2007 decision, which dismissed the Veteran's claims for service connection for skin cancer, a disability manifested by joint stiffness, a back disability, a disability manifested by headaches, a psychiatric disability other than PTSD, a disability manifested by numbness in the hands and feet, a respiratory disability, a disability manifested by sleeplessness, and entitlement to a TDIU, does not contain CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  Accordingly, the motion is denied.


ORDER

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a disability manifested by joint stiffness, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a back disability, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a disability manifested by headaches, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a psychiatric disability other than PTSD, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a disability manifested by numbness in the hands and feet, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a respiratory disability, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for service connection for a disability manifested by sleeplessness, is denied.

The motion for reversal or revision of the May 2007 Board decision, which dismissed a claim for entitlement to a TDIU, is denied.




                       ____________________________________________
MILO H. HAWLEY	
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



